ORDER
PER CURIAM
Jennifer Greenhoff (Appellant) appeals from the judgment of the Circuit Court of Franklin County, in favor of Ryann Green-hoff (Respondent), denying her motion to set aside the parties’ judgment of dissolution. Appellant’s sole point on appeal is that the trial court erred in denying her motion because she met the requirements of Rule 74.06(b)(2) to set aside the parties’ judgment of dissolution on the basis of fraud. Finding no error, we affirm.
An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).